 1   MAYNARD COOPER & GALE LLP                   WAGNER KIRKMAN BLAINE
     Duane Kumagai (SBN 125063)                  KLOMPARENS & YOUMANS LLP
 2
     John N. Bolus (admitted pro hac vice)       Carl P. Blaine (SBN 65229)
 3   jbolus@maynardcooper.com                    cblaine@wkblaw.com
     1901 Avenue of the Stars, Suite 1900        Jacob Ouzts (SBN 268080)
 4   Los Angeles, California 90067               jouzts@wkblaw.com
 5   Telephone: (310) 461-1625                   10640 Mather Blvd., Suite 200
     Attorneys for Protective Property           Telephone: (916) 920-5286
 6   & Casualty Insurance Company                Attorneys for Gerald Glazer
 7
     WINGET SPADAFORA &                          KATTEN MUCHIN ROSENMAN LLP
 8   SCHWARTZBERG LLP                            Stacey McKee Knight (SBN 181027)
     Richard P. Tricker (SBN 101460)             stacey.knight@kattenlaw.com
 9   tricker.r@wssllp.com                        Janella T. Gholian (SBN 258155)
10   1900 Avenue of the Stars, Suite 450         janella.gholian@kattenlaw.com Los
     Angeles, California 90067                   2029 Century Park East, Suite 2600
11   Telephone: (310) 836-4800                   Los Angeles, California 90067
     Attorneys for Cetera Advisor                Telephone: (310) 788-4400
12
     Networks, LLC                               Attorneys for Portfolio
13
     KROGH & DECKER, LLP
14   Shawn M. Krogh (SBN 227116)
15   shawnkrogh@kroghdecker.com
     Eli Underwood (SBN 267665)
16   eliunderwood@kroghdecker.com
     555 Capitol Mall, Suite 700
17
     Sacramento, California 95814
18   Telephone: (916) 498-9000
     Attorneys for Cal Capital Limited
19

20                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA
21
     CETERA ADVISOR NETWORKS, LLC                CASE NO. 2:19-CV-00299-JAM-EFB
22

23                    Plaintiff,
           vs.                                   ORDER FOR DISMISSAL OF
24                                               GERALD GLAZER WITHOUT
25   PROTECTIVE PROPERTY &                       PREJUDICE
     CASUALTY INSURANCE COMPANY,
26   CAL CAPITAL LIMITED, and GERALD
     B. GLAZER
27

28                  Defendants.

                                             1
          PROPOSED ORDER OF DISMISSAL OF GERALD GLAZER WITHOUT PREJUDICE
 1
            Good cause having been shown, and in light of the Parties stipulation to dismiss
 2
     Defendant and Cross-Defendant Gerald Glazer (“Glazer”) from Case No. 2:19-CV-0299-JAM-
 3
     EFB (“Action”) and given the Parties stipulation for entry of this Order, the Court hereby orders
 4
     that Glazer is hereby dismissed from the entirety of the Action, without prejudice. This Order of
 5
     Dismissal shall extend to any claim, counter-claim and cross-claim asserted against Gerald
 6
     Glazer in the Action. No party shall be awarded costs or attorneys’ fees pursuant to Federal Rule
 7
     of Civil Procedure Rule 54(d)(1) or 54(d)(2) as a result of this order of dismissal.
 8

 9
     SO ORDERED:
10
     November 5, 2019
11
                                            /s/ John A. Mendez_______________________________
12
                                           JUDGE FOR THE UNITED STATES DISTRICT COURT
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
          PROPOSED ORDER OF DISMISSAL OF GERALD GLAZER WITHOUT PREJUDICE
